Citation Nr: 0213631
Decision Date: 12/12/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420



DOCKET NO.  02-03 737	)	DATE DEC 12, 2002
	)
	)


On appeal from the Department of Veterans Affairs Regional Office in Chicago, Illinois


ORDER

The following correction is made in a decision issued by the Board in this case on October 4, 2002:

On page 12, first full paragraph, first sentence, delete the reference to "20 percent," and substitute therefore "10 percent."  


		
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans Appeals





Citation Nr: 0213631	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-03 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an effective date earlier than November 18, 
1996 for a grant of service connection for a low back 
disorder.  

2. Entitlement to an initial disability rating greater than 
assigned for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and M.B.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Chicago, Illinois,  
Department of Veterans Affairs (VA) Regional Office (RO).

In various correspondence, the appellant has alluded to a 
desire to submit claims of service connection for a colon 
disorder, hearing loss, a permanent and total disability 
rating, and a total disability rating based upon individual 
unemployability.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. By letter dated June 17, 1993, the appellant was properly 
notified that his initial claim of service connection for 
a low back disorder was denied.  

2. The appellant did not file a Notice of Disagreement 
relative to the June 1993 rating decision.

3. By application received on November 18, 1996, the 
appellant sought to reopen the claim, and service 
connection was granted by rating decision dated in January 
2001.  

4. For the period from November 18, 1996 to November 19, 
2000, the appellant's low back disorder was no more than 
mild.

5. For the period beginning on November 20, 2000, the 
appellant's low back disorder was characterized by 
pronounced symptoms, including characteristic pain and 
demonstrable muscle spasm.   


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than for an 
award of service connection for a low back disorder have 
not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (2001).

2. For the period from November 18, 1996 to November 19, 
2000, the criteria for the assignment of a rating in 
excess of 10 percent rating for a lumbar spine disorder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293, 5295 
(2001).

3. For the period beginning on November 20, 2000, the 
criteria for the assignment of a 60 percent rating for a 
lumbar spine disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Codes 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prelminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

Firstly, as to the appellant's claim for an earlier effective 
date, this matter is essentially a legal, as opposed to 
factual question.  In this regard, there is no dispute as to 
the chronology of events, or whether there exists evidence 
that would call into question those matters of record.  
Instead, it is the appellant's legal interpretation of those 
events (i.e., involving whether he was notified of the 
initial denial of his claim and the effect of the filing of 
his claim to reopen) that the appellant challenges.  Given 
this primary focus, there is no evidence existent or which 
could be generated that would substantiate the claim.  

As to the appellant's rating claim, the record is complete.  
Moreover, to the extent that additional development could be 
accomplished, as will be discussed below the Board is 
granting the appeal, and is presently assigning the appellant 
the maximum schedular rating for his low back disorder.  

In these circumstances, no further development is warranted, 
as there does not exist evidence that would further 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 


The Merits of the Claims

Effective Date Claim:

The relevant provisions of 38 U.S.C.A. § 5110(a) state that, 
unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(b)(1).

The relevant provisions of 38 C.F.R. § 3.400 stipulate that, 
except as otherwise provided, the effective date of an 
evaluation and award of a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  In the case of 
direct service connection, the effective date of an award is 
the day following separation from active service or date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Under the pertinent provisions of 38 C.F.R. § 3.400(r), the 
effective date of an award pursuant to a reopened claim 
(under sections 3.156 and 3.157, among others) is the date of 
receipt of claim or date entitlement arose, whichever is 
later.

It has been held that under the "plain meaning" rule of 
statutory construction, the phrase "application therefor" 
that appears in section 5110 means the application that 
resulted in the award of disability compensation.  See 
Livesay v. Principi, 15 Vet. App. 165, 171-172 (2001), citing 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

The record reflects that the appellant first sought service 
connection for a low back disorder by application received in 
November 1992.  By rating dated in June 1993, service 
connection for the claimed disorder was denied, and the 
appellant was apprised of the rating decision and his 
appellate rights by letter dated June 17, 1993.  

As noted, the appellant sought to reopen his claim by 
application received in November 1996, and the Board granted 
reopening in March 2000.  By decision dated in January 2001, 
a 10 percent disability evaluation was assigned, effective 
the date of receipt of the appellant's attempt to reopen his 
claim.  

The record shows that the June 17, 1993 letter was addressed 
to the same street address previously designated by the 
appellant in his application for service connection, as well 
as that designated when the appellant ultimately sought to 
reopen his claim in November 1996.  

Although the appellant has continually maintained that he did 
not receive the June 17, 1993 letter, the U.S. Postal Service 
never returned it as undelivered or undeliverable.  Because 
this letter has not been returned as undelivered, the law 
presumes the appellant received it, in the absence of clear 
evidence to the contrary.  See Leonard v. Brown, 10 Vet. App. 
315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the letter was received by the 
appellant at the last and most recent address of record.

The Board therefore finds that the appellant was properly 
notified of the June 1993 rating decision and did not appeal.  
His application for an earlier effective date is therefore 
analyzed under the statutes and precedent cited above, in 
particular 38 U.S.C.A § 5110 and Wright.  Clearly, because 
the appellant's attempt to reopen his June 1993 claim was 
received on November 18, 1996, the law mandates this date be 
assigned as the effective date for the grant of service 
connection.

In reaching this decision, the Board has carefully considered 
the appellant's contention that it was the post-June 1993 
submission of a March 1986 service medical record that was 
the critical evidence ultimately reopened his claim.  Under 
relevant portion of 38 C.F.R. § 3.156(c), where the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c).  

However, review of the Board's May 2000 decision which 
reopened the appellant's claim reveals that it was the 
submission of a December 1999 medical report generated by a 
private, non-VA medical clinic that triggered the reopening 
of the claim.  Specifically and significantly, the medical 
opinion was the first to attribute the appellant's then 
current back disorder with his military service - the absence 
of such competent medical evidence to link service with the 
back disability had been the reason that the appellant's 
claim had been previously denied.  

Although the March 1986 service medical record was not on 
file at the time of the June 1993 rating decision, it only 
reiterates other information that was on file: that the 
appellant had complained of back pain in service.  As noted 
by the Board in March 2000, there were multiple service 
medical records indicating the presence of back pain or 
treatment for back pain between February and April 1986.  
Therefore, the additional of a service medical record 
demonstrating another instance of treatment for back pain in 
March 1986 is merely redundant and thus not material.  The 
language of the relevant regulatory provision does not say 
that any additional service department document added to the 
record following a prior final adjudication will mandate a 
reopening of the claim.  Rather, the regulation speaks of 
service department records that are "new and material."  38 
C.F.R. § 3.156(c).  The use of the same term "new and 
material" must be taken to carry the same meaning as it 
would for the evaluation of any other evidence as "new and 
material."  

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon 
the specific matter under consideration, 
which is neither cumulative nor redundant, 
and which by itself or in connection with 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.
 
38 C.F.R. § 3.156(a).

Since the additional service medical record is entirely 
cumulative and redundant, it is not material and thus is not 
new and material such as to warrant application of 38 C.F.R. 
§ 3.156(c).

There being no basis upon which to grant a date earlier than 
November 18, 1996 for the assignment of service connection 
for a low back disorder, the appeal is denied.  

 Disability rating greater than assigned for a low back 
disorder:  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claim has been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

In resolving this issue, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Words such as "severe," "moderate," and "mild" are 
not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6.  It should also 
be noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6.

The rating of the appellant's low back disorder is presently 
in part evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under this provision, a 10 percent evaluation is 
assigned for "slight" symptoms; a 20 percent rating is for 
application when there are present "moderate" symptoms; and 
a 40 percent evaluation is for application when there are 
present "severe" symptoms.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

The rating has been "staged" and the disorder is assigned a 
10 percent evaluation for the period beginning on November 
18, 1996; a 20 percent evaluation for the period beginning on 
June 4, 1997; and a 40 percent rating is in effect from 
November 20, 2000.  Fenderson, supra. (Holding in part that 
the assignment of different percentage ratings for different 
periods of time may be appropriate, based on the facts 
found).  The disorder is also evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Although the RO 
has also cited 38 C.F.R. § 4.73, Diagnostic Code 5320 in its 
December 2000 rating decision, this diagnostic code pertains 
to the rating of muscle injuries, and such is clearly not 
present here. 

As to the latter, the evidence indicates that another 
diagnostic code should be applied.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993). One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology. Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The record clearly demonstrates that the appellant has 
degenerative disc disease.  It is therefore appropriate that 
38 C.F.R. § 4.71a, Diagnostic Code 5293 be considered in this 
matter.  Under this provision, pertaining to intervertebral 
disc syndrome, mild symptoms are rated as 10 percent 
disabling.  A 20 percent rating is for assignment for 
moderate intervertebral disc syndrome, with recurrent 
attacks.  A 40 percent evaluation is provided where there is 
evidence of severe recurring attacks with intermittent 
relief.  A rating of 60 percent requires a pronounced 
disorder, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Because 38 C.F.R. § 4.71a, Diagnostic Code 5293 in part 
involves inquiry into the resulting loss of range of motion 
due to nerve defects and resulting pain associated with 
injury to the sciatic nerve, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered.  See VAOPGCPREC 36-97 
(December 12, 1997); Johnson v. Brown, 9 Vet. App. 7 (1996).  
The provisions of 38 C.F.R. § 4.40 mandate consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  Furthermore, consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).
 
Having considered these provisions in light of the evidence 
of record, the Board finds that the assignment of the 20 
percent evaluation for the period beginning on November 18, 
1996 is appropriate, under both the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5292 and 5293.  However, the 
assignment of a 60 percent evaluation is appropriate under 
the latter provision, for the period from November 20, 2000.  

As noted, the appellant's application to reopen his claim was 
received in November 1996.  In support of this attempt, he 
submitted statements from his spouse, brother and sister all 
reflecting that he had had chronic difficulties with his back 
since his discharge from active service.  These included an 
inability to sleep due to back pain, and an inability to 
perform manual labor.  

As to the severity of his disorder, medical reports were then 
on file including a June 1994 letter authored by T.J. Hanson, 
M.D.  The appellant then reported that constant pain in the 
low back and gluteal area, with radiating posterior leg pain.  
There was noted no evidence of neurologic dysfunction.  

Contemporaneous records authored by Craig Brown, M.D., 
reflected that the appellant complained of an intensification 
of low back pain in June 1996.  

In due course of the development of his claim, a VA medical 
record was obtained reflecting that upon the appellant's 
complaint of back pain in June 1996, computerized axial 
tomography studies revealed no acute abnormality and no disc 
herniation of the lumbar spine.  The appellant continued to 
complain of low back pain.  Although the appellant reported 
to a VA medical care provider in December 1996 that he had 
once sustained a fractured L1 vertebra, the provider noted 
that the July 1996 radiographic study had not detected this 
injury.  The appellant also complained of a shooting pain 
down his leg.

The appellant was hospitalized at a VA facility for 
approximately two weeks in March 1997.  Further radiographic 
examination detected minimal degenerative disc disease.  
Clinical evaluation revealed tenderness in the lumbosacral 
area, and a limited range of motion of the spine.  Further 
examination by magnetic resonance imaging in June 1997 
revealed minimal disc bulging at L3/4 and L4/5.     

In June 1997, the appellant underwent an orthopedic 
examination conducted by James J. Harms, M.D.  The appellant 
reported continuous low back and left leg pain, which was 
aggravated by walking, twisting and bending.  Clinical 
examination revealed no gross deformity of the back.  
Palpation of the left sacroiliac area was noted to cause 
discomfort.  The appellant was able to forward bend to the 
point where his fingertips to about halfway from his knees to 
his ankles, before pain set in.  Extension of the knees while 
seated was accomplished "without too much trouble."  

The evidence thus indicates that until this point in the 
record, the appellant's low back disorder was characterized 
subjectively by reports of difficulty sleeping, difficulty 
performing manual labor, and relatively continuous low back 
pain.  Objectively, the record contained clinical evidence 
demonstrating minimal disc bulging and diminution of range of 
motion. The latter factor is particularly of note, because as 
of Dr. Harms' June 1997 studies, the appellant was able to 
bend forward to the point beyond his knees, prior to pain 
setting in.  

While these factors may be construed as indicative of a mild 
symptomatology supportive of the presently assigned 10 
percent rating for part of the period in question, there is a 
dearth of evidence other than the appellant's subjective 
report.  The Board has considered the consistency of the 
veteran's complaints, however, in order to support a higher 
evaluation based functional loss due to pain, the subjective 
reporting of symptoms must be objectively supported. The 
Board concludes that objective support for more than mild 
impairment is not demonstrated prior to November 2000.  

On the other hand, the Board finds convincing evidence of a 
significant worsening of the appellant's symptoms, as 
demonstrated initially by the VA examination in November 
2000.  At that time, he complained of pain across his back 
that radiated down his left leg.  He stated that the pain was 
aggravated by turning, twisting or lifting, and reported 
morning stiffness of the low back.  

Upon clinical examination, the appellant was able to heel and 
toe walk.  His range of motion was noted to be flexion to 95 
degrees, extension to 10 degrees, right lateral bending to 8 
degrees, and left lateral bending to 10 degrees.  These 
movements were all noted by the examiner to have been 
executed without fatigability, incoordination, or "marked" 
pain.  At the same time, however, moderately strong 
paraspinous muscles spasms were noted over the lumbar 
regions.  The Board finds the presence of moderately strong 
muscle spasm, coupled to the loss of a significant range of 
motion on extension and lateral bending, demonstrates the 
presence of a significant level of pain.

In July 2002, the appellant submitted copies of the updated 
VA and private medical records used by the Social Security 
Administration in a currently pending application for 
disability benefits.  Included was a July 2001 VA clinical 
report, reflecting that the appellant complained of low back 
spasms that were more pronounced on the left, and bilateral 
buttock pain.  He reported that the pain was worsened by 
exertion and movement.  He reported pain at a level of "8," 
on a scale of "10" being its most severe.  He added that he 
would have back pain at level 10 when walking 50 yards.  

Upon range of motion testing, his back flexion was to the 
point at which his fingertips touched his upper thigh.  Back 
extension was to zero degrees.  The examiner noted "severe" 
range of motion restrictions due to pain.  

In view of this evidence, the Board reaches two conclusions.  
First that there was a material change in the severity of his 
back disorder from that existing at the beginning of the 
rating period.  Second, that the November 2000 findings are 
not readily distinguishable from those shown at the July 2001 
examination. The November 2000 and July 2001 VA clinical 
reports provided objective support for the presence of low 
back spasms; increased pain on movement and exertion.  These 
findings also serve to support his subjective reports that he 
could not walk over 10 yards before pain at level 10 set in.   
Therefore, the Board finds that a 60 percent rating is 
warranted from the date of the November 2000 examination for 
clinical evidence demonstrating persistent symptoms 
compatible with sciatic neuropathy, as evidenced by 
characteristic pain and demonstrable muscle spasm.   


ORDER

An effective date earlier than November 18, 1996 for the 
grant of service connection for a low back disorder is 
denied.

For the period from November 18, 1996 to November 19, 2000, a 
rating in excess of 10 percent rating for a low back disorder 
is denied.

For the period beginning on November 20, 2000, a 60 percent 
rating for a low back disorder is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

